Case 2:18-cv-00412-RWS-RSP Document 70 Filed 09/10/19 Page 1 of 7 PageID #: 1840



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

  TRAXCELL TECHNOLOGIES, LLC,   )
  Plaintiff,                    )
                                )          Civil Action No. 2:18-cv-412
  v.                            )
                                )
  NOKIA SOLUTIONS AND           )
  NETWORKS US LLC; NOKIA        )
  SOLUTIONS AND NETWORKS OY;    )          JURY TRIAL DEMANDED
  NOKIA CORPORATION; NOKIA      )
  TECHNOLOGIES OY;              )
  ALCATEL-LUCENT USA, INC.; HMD )
  GLOBAL; AND HMD GLOBAL OY,    )
  Defendants.                   )



     PLAINTIFF’S OPPOSITION TO HMD GLOBAL OY’S MOTION TO DISMISS
   PLAINTIFF’S INFRINGEMENT CLAIMS UNDER U.S. PATENT NOS. 9,888,353 AND
                                9,918,196




                                       1
Case 2:18-cv-00412-RWS-RSP Document 70 Filed 09/10/19 Page 2 of 7 PageID #: 1841




            Plaintiff Traxcell Technologies, LLC (“Traxcell”) files this Opposition to Defendant HMD

  Global Oy’s (“HMD”) Motion to Dismiss Plaintiff’s Infringement Claims Under U.S. Patent Nos.

  9,888,353 And 9,918,196 as follows.


      I.         INTRODUCTION

            As an initial matter, the Court should dismiss the Motion as it is repetitive of the motion to

  dismiss for allegedly failing to state a plausible claim against HMD. Next, Traxcell opposes

  because in its First Amended Complaint (FAC) Traxcell did in fact plead plausible facts showing

  that HMD’s handset operators and the wireless carriers that provide service for HMD’s handsets

  directly infringe the asserted claims. Finally, Traxcell opposes because Traxcell pled plausible

  facts showing that HMD indirectly infringes the asserted claims. As such, the Motion should be

  denied.

      II.        TRAXCELL PLED PLAUSIBLE FACTS TO SUPPORT INFRINGEMENT
                 CLAIMS

            A. The Court Should Deny The Motion As Repetitive Of Its Simultaneously Filed
               Motion To Dismiss

            On the same day HMD filed this Motion, it filed its Motion to Dismiss Under 35 U.S.C. §

  101 and for Improper Pleading (Dkt. No. 68). That motion included the same “plausibility”

  arguments contained in the current Motion directed to the ’353 and ’196 Patents. 1 The Court

  should reject HMD’s attempt at a second bite at the apple in the current Motion. 2 As such it should

  be denied. 3



  1
          Dkt. No. 67 at 22-27.
  2
          See Ferguson v. Dunn, C.A No. 1:16-CV-272, 2017 U.S. Dist. LEXIS 111364 at *5, n.2 (E.D. Tex. May
  24, 2017) (considering only one of the duplicative motions to dismiss).
  3
          Traxcell contends that HMD’s other motion to dismiss (Dkt. No. 68) should also be denied, but
  acknowledges that as it encompasses all of the bases for dismissal stated in this Motion and more, the motion at Dkt.
  No. 68 should be considered on its merits before denial.

                                                           2
Case 2:18-cv-00412-RWS-RSP Document 70 Filed 09/10/19 Page 3 of 7 PageID #: 1842



          B. Traxcell Pled Plausible Facts Showing That HMD Handset Operators And
             Wireless Carriers That Provide Service For HMD Handsets Directly Infringe
             The Asserted Claims

          Traxcell acknowledges that HMD makes wireless mobile communication handset devices 4

  and not cell towers or computer servers. 5 As such HMD cannot be a direct infringer, but its

  handsets are used in systems and methods that directly infringe the ’353 and ’196 Patents, as

  Traxcell alleged in its FAC. Moreover, these allegations were further fleshed out in Traxcell’s

  Infringement Contentions served prior to the FAC.

                   1. Traxcell’s System Claims Are Directly Infringed

          For example, in Traxcell’s FAC on a representative claim (claim 1) of the ’353 Patent,

  Traxcell identified T-Mobile, Nokia, and ALU as providing wireless network equipment and

  Nokia providing wireless mobile communications devices meeting those claim limitations.6

  Further, in Traxcell’s Infringement Contentions, Traxcell went into additional detail regarding the

  systems, components, and manufacturers involved. For example, for claim 1 of the ’353 Patent,

  Traxcell provided a forty-five page infringement claim chart based on the Nokia network

  equipment 7 describing those network components and functionalities in detail and listing in an

  attached exhibit “mobile wireless communication devices” (including Nokia handsets sourced

  from HMD) used in those systems. 8 When a wireless carrier, such as T-Mobile, sells or uses the

  claimed mobile wireless communications network, 9 or when a wireless mobile communications

  device user uses the claimed wireless communications network, there is direct infringement of the



  4
           HMD markets its handsets under the Nokia brand name under license from Nokia. Ramey Decl. at ¶3, Ex.
  1, Online article describing HMD / Nokia marketing of handsets.
  5
           Note that HMD mentions a citation to a “Huawei” base station. That is an obvious typographical error and
  should read “Nokia’s base stations.”
  6
           Dkt. No. 22 at 14-18.
  7
           Ramey Decl. at ¶4, Ex. 2, Infringement Contentions Claim 1, ’353 Patent, Nokia SON.
  8
           Ramey Decl. at ¶5, Ex. 3, Infringement Contentions Exhibit B.
  9
           Note that HMD did not acknowledge that a wireless carrier, such as T-Mobile, could be a direct infringer.

                                                          3
Case 2:18-cv-00412-RWS-RSP Document 70 Filed 09/10/19 Page 4 of 7 PageID #: 1843



  complete system claim—in this case, claim 1 of the ’353 Patent. The same is true for the other

  system claims of the ’353 and ’196 Patents.

         HMD contends that Intellectual Ventures I LLC v. Motorola Mobility LLC 10 forecloses a

  finding of “use” type of direct infringement of the system claims. But, that case provides that “to

  use a system, a person must control (even if indirectly) and benefit from each claimed

  component.” 11 In Intellectual Ventures, the court noted that the patentee never accused the carrier

  of direct infringement “use.” 12 Here, however, Traxcell accused Defendants—meaning T-Mobile

  the wireless carrier—of “putting the inventions claimed by the ’353 Patent into service” and

  causing “those claimed-invention embodiments as a whole to perform.” 13 Moreover, Traxcell

  accused Defendants of actively encouraging or instructing others, including customers, on how to

  use its products and services. 14 Thus, the customers are direct “use” infringers. Unlike the

  customers in Intellectual Ventures who received minimal, if any, benefit from the delivery reports

  generated in that case, the customers in the instant case receive great benefit in improving quality

  of navigation services, for example. 15 Since it is the customer that is navigating using the wireless

  mobile communication device—a HMD handset is such a device—he or she is benefited, contrary

  to HMD’s argument. 16

         Regarding the claims of the ’196 Patent, the wireless carrier and the wireless mobile

  communication device (in this case a HMD handset) customer are direct “use” infringers. Contrary

  to HMD’s argument, both groups of users benefit greatly from the provision of navigation

  information resulting from the claimed invention, meeting the Intellectual Ventures test. HMD


  10
         870 F.3d 1320, 1329 (Fed. Cir. 2017).
  11
         Id.
  12
         Id. at 1331.
  13
         Dkt. No. 22 at 18.
  14
         Id.
  15
         Compare 870 F.3d at 1331.
  16
         Note that HMD acknowledges this is also a benefit to the wireless carrier. Dkt. No. 67 at 9.

                                                         4
Case 2:18-cv-00412-RWS-RSP Document 70 Filed 09/10/19 Page 5 of 7 PageID #: 1844



  slices the claim too thinly in addressing the function of “determin[ing] whether or not the

  communications device is a one of the one or more mobile wireless communications devices” as

  both groups benefit from that functionality that permits the other beneficial functionalities in the

  claim. 17

                  2. Traxcell’s Method Claims Are Directly Infringed

          While HMD itself does not directly infringe the method claims of the ’353 and ’196

  Patents, HMD does not dispute that its wireless mobile communication handset devices are used

  by wireless carriers to directly infringe. 18 In fact, HMD is an indirect infringer of those claims.

          C. Traxcell Pled Plausible Facts Showing That HMD Is An Indirect Infringer

          The caselaw on induced infringement is clear:

          To plead a claim of induced infringement under § 271(b), the complaint must allege
          that (1) there has been direct infringement, (2) the defendant knowingly induced
          infringement, and (3) the defendant possessed the intent to encourage another's
          infringement. (citation omitted) To sufficiently plead the “knowingly induced”
          element, the complaint must allege the defendant had knowledge of the patent and
          knew that the induced acts constituted patent infringement. (citation omitted). 19

  HMD gives an incomplete picture of Traxcell’s allegation of induced infringement. For the ’353

  Patent, Traxcell alleged:




  17
          See Dkt. No. 1-3 at claim 15.
  18
          Dkt. No. 11-13.
  19
          FO2GO LLC v. KeepItSafe, Inc., Civil Action No. 18-807-RGA, 2019 U.S. Dist. LEXIS 64505, *8-10 (D.
  Del. 2019).

                                                       5
Case 2:18-cv-00412-RWS-RSP Document 70 Filed 09/10/19 Page 6 of 7 PageID #: 1845




                                                                                               20



  Contrary to HMD’s argument, this identified direct and induced infringers and alleged “actual[]

  use [of] the claimed systems.” 21 Traxcell made a similar allegation regarding the ’196 Patent. 22

  Finally, Limelight does not shield HMD, because, as explained above, Traxcell sufficiently alleged

  and supported its claims that the wireless carriers and wireless mobile communication device users

  (depending on the patent claim) are direct infringers.

       III.       CONCLUSION

              For the reasons provided herein, Traxcell requests the Court deny Defendants’ Motion.




  20
              Dkt. No. 22 at ¶33.
  21
              Compare Dkt. No. 67 at 14.
  22
              Dkt. No. 22 at ¶40.

                                                     6
Case 2:18-cv-00412-RWS-RSP Document 70 Filed 09/10/19 Page 7 of 7 PageID #: 1846



                                             Respectfully submitted,

                                             Ramey & Schwaller, LLP

                                             By: /s/ William P. Ramey, III
                                             William P. Ramey, III
                                             Texas Bar No. 24027643
                                             5020 Montrose Blvd., Suite 750
                                             Houston, Texas 77006
                                             (713) 426-3923 (telephone)
                                             (832) 900-4941 (fax)
                                             wramey@rameyfirm.com

                                             Hicks Thomas LLP
                                             John B. Thomas
                                             jthomas@hicks-thomas.com
                                             Texas Bar No. 19856150
                                             700 Louisiana Street, Suite 2000
                                             Houston, Texas 77002
                                             Telephone: (713) 547-9100
                                             Facsimile: (713) 547-9150

                                             Attorneys for Traxcell Technologies, LLC


                                 CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

  that all counsel of record who have appeared in this case are being served today, September 10,

  2019, with a copy of the foregoing via the Court’s CM/ECF system.

                                             /s/ William P. Ramey, III
                                             William P. Ramey, III




                                                7
